UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 20, 2012 SKYPEOPLE FRUIT JUICE, INC. (Exact name of registrant as specified in its charter) Florida 001-34502 98-0222013 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 16F, China Development Bank Tower, No. 2, Gaoxin 1st. Road, Xi’an, PRC (Address of principal executive offices) (Zip code) 86-29-88377161 (Registrant’s telephone number, including area code) None. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On April 20, 2012, SkyPeople Fruit Juice, Inc. (the “Company”) issued a press release with regard to the completion of an independent verification of the Company’s cash balances as of the end of its fiscal year ended December 31, 2011 conducted by the Company’s auditor in response to a request from Nasdaq. A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. 99.1A copy of the press release dated April 20, 2012 issued by the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 20, 2012 SKYPEOPLE FRUIT JUICE, INC. By: /s/ Yongke Xue Yongke Xue Chief Executive Officer
